DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 
The amendments and arguments presented in the papers filed 1/22/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 12/23/2019 listed below have been reconsidered as indicated:
a)	The rejections of claims 1, 3-19 and 21-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments to the claims.
	
The Examiner’s responses to the Remarks are detailed in below this Office action.
Modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Priority
This application was filed on 6/12/2019.
This application is a continuation-in-part (CIP) of PCT/US2018/064600 (filed 12/7/2018). The PCT/US2018/064600 application claims benefit to US provisional applications: 62/596557 (filed 12/08/2017); and 62/723960 (filed 8/28/2018); and is a continuation of US application 16/607,685 (filed 8/21/2018). US application 16/607,685 claims benefit to provisional application 62/596557 (filed 12/08/2017).
This application is also a CIP of US application 16/607,685 (filed 8/21/2018). US application 16/607,685 claims benefit to provisional application 62/596557 (filed 12/08/2017).
The present independent claim includes subject matter not disclosed in the PCT application nor the ‘685 application. Neither application describes a plurality of nucleic acid molecules comprising a plurality of nucleic acid sequences corresponding to a V(D)J region of a genome of a partitioned cell.
Claim 21 includes subject matter regarding T cell receptor variable region sequence, B cell receptor variable region or an immunoglobulin variable region sequence that is not disclosed in the parent application.
Because the subject matter is not disclosed in the parent applications, the present claims are given an effective filing date of 6/12/2019, which is the filing date of this application.

Claim Interpretation
Part (c) of claim 1 refers to “said plurality of nucleic acid molecules comprises a nucleic acid molecule comprising a sequence corresponding to a V(D)J region of a genome of said cell”. A V(D)J region is one of several genomic regions contained within the genome of all cells and they are located on chromosomes 2, 14 and 22. Thus, genomic DNA from any cell is comprised of sequences corresponding to a V(D)J region. The nucleic acid sequences corresponding to a V(D)J region is interpreted as both encompassing mRNA transcribed from the region as well as the genomic sequence.
It is noted the term “V(D)J region” does not specify whether or not the region has undergone V(D)J recombination, which occurs in B cells and T cells to generate B cell receptors/antibodies and T cell receptors. As noted above, every cell contains a V(D)J region, but within B cells and T cells, they have been arranged such that a random selection of V, D and J segments are joined together and the intervening sequences are removed from the original V(D)J region.
The claim is broadly interpreted as encompassing both V(D)J regions that have and those that have not undergone V(D)J recombination.
Part (d) of claim 1 refers to “barcoded nucleic acid products comprising said sequence corresponding to said V(D)J region, or a complement thereof, and said partition nucleic acid barcode sequence, or a complement thereof”. The term “said sequence corresponding to said V(D)J region, or a complement thereof” requires the barcoded nucleic acid products to include sequences corresponding to a V(D)J region of a genome of the cell. Other nucleic acid sequences may also be included in the nucleic acid products.

Part (f) require using the cell nucleic acid barcode sequence that is part of the cell nucleic acid barcode molecule along with the cell labeling agent and the partition nucleic acid barcode sequence to identify the sequence of the corresponding V(D)J region as originating from said sample from which said cell originated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 15-18 and 21-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vigneault (US 2014/0357500 A1; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 1, Vigneault teaches contacting a cell with a cell nucleic acid barcode molecule comprising a cell nucleic acid barcode sequence encoding for an antigen and a cell labeling agent in the form of an antigen. The encoding sequence is attached to the cell via an interaction between the antigen and a cell receptor. The population of cells of interest contacted with the cell nucleic acid barcode molecule includes samples of cells that interact with the antigens via surface receptors. Each sample of cells represents a polyclonal set of cells that bind a particular antigen. Thus, the encoded sequence is associated with a sample of the cells that interact with a given antigen via the binding of the antigen by the cell receptor. 
Vigneault teaches generating a partition in the form of an emulsions that contain one interacting pair of cells and antigens along with UID (i.e. unique molecular ID) beads as a partition nucleic acid molecule comprising a partition nucleic acid barcode sequence.
Vigneault teaches lysing the labeled cells to provide access to nucleic acid molecules in the form of transcripts, including the V(D)J regions that are part of the heavy and light chains of antibody sequences.
Vigneault teaches generating barcoded nucleic acid molecules for every cDNA from the transcripts of the cell including the ones encoding the receptor, in which the cDNA is paired with the UID.

Vigneault teaches using the encoding sequence and the UID to determine the V(D)J originated from a sample of cells within that population of interest that were contacted with the antigen.
See paras. 416-442; 565-575; and Fig. 17. See also, 148, 177, 181, 195, 200, 225, 364, 518 and 530.
It is noted the partitioning step of Vigneault associates the encoding sequence of the antigen with a particular cell sample formed within the each emulsion.
Regarding claim 3, Vigneault teaches the population of cells is derived from peripheral blood as a biological fluid (para. 224 and 246-253).
Regarding claim 4, Vigneault teaches the cells are immune cells (para. 4) and cells having expressed heavy and light chains, which are immune cells (para. 442).
Regarding 5, Vigneault teaches the UID includes a priming sequence (para. 328).
Regarding claim 6, Vigneault teaches the priming sequences are specific for particular target nucleic acids, e.g. RNA (para. 327-328).
Regarding claim 7, Vigneault teaches the various nucleic acids including the barcode are formed via primer extension (para. 423).
Regarding claim 8, Vigneault teaches the molecules from the emulsions are each sequenced (para. 439), resulting in a plurality of sequences.
Regarding claim 9, Vigneault teaches associating the plurality of sequence reads with the UID sequence to determine which emulsion the read originated from (para. 439-441).
Regarding claim 10, Vigneault teaches the UID are on beads included in the emulsion partitions with the cells (para. 422).
Regarding claim 15, Vigneault teaches the emulsion partitions are droplets (para. 198 and 423).
Regarding claim 16, Vigneault teaches the plurality of nucleic acids released from the cells are DNA and RNA (para. 419).
Regarding claim 17, Vigneault teaches the primer sequence is for specific RNA, such as heavy and light chains of antibody sequences (para. 420).
Regarding claim 18, Vigneault teaches the priming sequence can interact with a sequence of the cell nucleic acid barcode molecule (Fig. 17).
Regarding claim 21, Vigneault teaches the V(D)J region comprises a B cell variable region sequence or an immunoglobulin variable region sequence (para. 148, 177, 181, 195, 200, 225, 364, 518 and 530).
Regarding claim 22, Vigneault teaches the emulsion partition includes primers that are complementary to a sequence of the plurality of nucleic acid molecules (para. 423).
Regarding claim 23, Vigneault teaches the nucleic acid molecules are mRNA and the primers bind to a poly(A) sequence (para. 423).
Regarding claim 24, Vigneault teaches the barcoded nucleic acid products each comprise a cDNA (para. 423-425).
Regarding claims 25-29, Vigneault teaches extending using a polymerase that adds a poly-cytosine sequence that is then used to anneal a primer having 3 ribo-guanine residues, which adds the UID to each cDNA (para. 423-425).
Regarding claim 30, Vigneault teaches the labeling agent is a peptide in the form of an antigen or protein library (para. 417).

Response to the traversal of the 102 rejections over Vigneault
	The Remarks argue claim 1 is novel over Vigneault because the reference does not teach each and every element of claim 1 and then recites the entirety of claim 1 (p. 6-7).
	The arguments have been fully considered but are not persuasive. The Examiner’s position is detailed above regarding the claims and the relevant teachings of Vigneault.
	The scope of claim 1 was modified by amending part (f) to recite that the method requires “using said cell nucleic acid barcode sequence and said partition nucleic acid barcode sequence to identify said sequence corresponding to said V(D)J region as originating from said sample form which said cell originated”. This element is taught by Vigneault. Vigneault teaches contacting a population of cells of interest with a cell nucleic acid barcode molecule comprising a cell nucleic acid barcode sequence encoding for an antigen and a cell labeling agent in the form of the antigen. The encoding sequence is attached to the cell via an interaction between the antigen and a cell receptor. The population of cells of interest contacted with the cell nucleic acid barcode molecule includes multiple samples of cells that interact with the different .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneault (US 2014/0357500 A1; previously cited) in view of Weitz (US 2015/0298091 A1; previously cited).
It is noted that claim 1 is rejected as being anticipated by Vigneault. The claim is also rendered obvious as encompassing the embodiments of claims 10-14 and 31.
Regarding claim 1, Vigneault teaches contacting a cell with a cell nucleic acid barcode molecule comprising a cell nucleic acid barcode sequence encoding for an 
Vigneault teaches generating a partition in the form of an emulsions that contain one interacting pair of cells and antigens along with UID (i.e. unique molecular ID) beads as a partition nucleic acid molecule comprising a partition nucleic acid barcode sequence.
Vigneault teaches lysing the labeled cells to provide access to nucleic acid molecules in the form of transcripts, including the V(D)J regions that are part of the heavy and light chains of antibody sequences.
Vigneault teaches generating barcoded nucleic acid molecules for every cDNA from the transcripts of the cell including the ones encoding the receptor, in which the cDNA is paired with the UID.
Vigneault teaches processing the sequences to identify the UID sequence and the V(D)J region.
Vigneault teaches using the encoding sequence and the UID to determine the V(D)J originated from a sample of cells within that population of interest that were contacted with the antigen.

It is noted the partitioning step of Vigneault associates the encoding sequence of the antigen with a particular cell sample formed within the each emulsion.
While Vigneault teaches the above methods including partition nucleic acid barcode sequences, Vigneault does not teach the use of beads as required by claims 10-14 and 31.
However, Weitz demonstrates the use of beads coupled to partition nucleic acids was known (see entire document).
	Regarding claim 10, Weitz teaches a partition barcode or oligonucleotide tags, in some instances, are attached to a bead or particle (para. 95-97). The particles aid to control the delivery of the oligonucleotide tags into droplets (para. 95). One would reasonably understand that because in some instances oligonucleotide tags are attached to beads or particles, in other instances the oligonucleotide tags are not attached to beads or particles. Thus, Weitz suggests two alternative uses for delivering oligonucleotide tags into droplets, with or without attachment to particles.
Regarding claims 11-12, Weitz teaches the oligonucleotide tags are released from the particle, for example via a cleavage process (para. 97 and 106).
Regarding claims 13 and 31, Weitz teaches the beads can be degraded to remove the oligonucleotide tag (para. 95) by using heat as a stimulus (para. 109).
Regarding claim 14, Weitz teaches the particle or bead is a gel in a form of a hydrogel having an oligonucleotide tag attached to it (para. 16, 22, 59).


Response to the traversal of the 103 rejections over Vigneault and Weitz
	The Remarks argue claim 1 is obvious over Vigneault and Weitz because the reference does not teach each and every element of claim 1 and then recites the entirety of claim 1 (p. 7-9).
	The arguments have been fully considered but are not persuasive. The Examiner’s position is detailed above regarding the claims and the relevant teachings of Vigneault and Weitz.

Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneault (US 2014/0357500 A1; previously cited) in view of Belgrader (US 2018/0179590 A1; effective filing date of 12/22/2016; previously cited).
It is noted that claim 1 is rejected as being anticipated by Vigneault. The claim is also rendered obvious as encompassing the embodiments of claim 19.
Regarding claim 1, Vigneault teaches elements of claim 1 as noted above.
While Vigneault renders obvious the above methods, they do not teach or suggest the elements of claim 19.
However, Belgrader teaches it was well-known to use oligonucleotides linked to lipids (e.g. lipophilic) to deliver reporter oligonucleotides to cells (para. 304).
It would have been prima facie obvious to the ordinary to have modified the methods of Vigneault by further including the lipid linked oligonucleotides to additionally label the cells of Vigneault. The modification has a reasonable expectation as it simply incorporates an approach to tagging all cells with an oligonucleotide. The additional tag could be used as a control to verify a cell is within a partition, which is useful in particular when no antigen encoding sequence of Vigneault is present.

Response to the traversal of the 103 rejections over Vigneault and Belgrader
	The Remarks argue claim 1 is obvious over Vigneault and Belgrader because the reference does not teach each and every element of claim 1 and then recites the entirety of claim 1 (p. 9-10).
	The arguments have been fully considered but are not persuasive. The Examiner’s position is detailed above regarding the claims and the relevant teachings of Vigneault and Belgrader.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634